                 Case 2:20-cr-00111-JCC Document 62 Filed 03/22/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR20-0111-JCC
10                             Plaintiff,                    ORDER
11          v.

12   ISAIAH WILLOUGHBY,

13                             Defendant.
14

15          This matter comes before the Court on the Government’s motion to continue trial (Dkt.
16   No. 61). Having thoroughly considered the briefing and the relevant record, the Court hereby
17   GRANTS the motion for the reasons explained herein.
18          Trial is currently scheduled for April 12, 2021. (See Dkt. No. 60.) The Government
19   moves to continue trial until September 27, 2021 based upon the COVID-19 pandemic’s
20   continued impact on the Court’s operations. (See Dkt. No. 61 at 1–3; W.D. Wash. General
21   Orders 01-20, 02-20, 07-20, 08-20, 11-20, 13-20, 15-20, 18-20, 04-21, each of which the Court
22   incorporates by reference.) Specifically, the pandemic has made it difficult for the Court to
23   obtain an adequate spectrum of jurors to represent a fair cross section of the community, and
24   public health guidance has impacted the ability of jurors, witnesses, counsel, and Court staff to
25   be present in the courtroom. (See generally id.) When the Court is able to resume in-person
26   trials, the Court will be limited by public health measures, such as limits on the number of people


     ORDER
     CR20-0111-JCC
     PAGE - 1
               Case 2:20-cr-00111-JCC Document 62 Filed 03/22/21 Page 2 of 2




 1   in the courthouse and courtrooms, which will limit the Court’s ability to try cases as efficiently

 2   as it would absent a pandemic. See General Order 04-21 at 2. Having thoroughly considered the

 3   briefing and the relevant record, the Court FINDS that the ends of justice served by granting a

 4   continuance outweigh the best interests of Mr. Willoughby and the public to a speedy trial. See

 5   18 U.S.C. § 3161(h)(7)(A). The reasons for this finding are:

 6          1. The COVID-19 pandemic has made it difficult for the Court to obtain an adequate

 7              spectrum of jurors to represent a fair cross section of the community, which would

 8              likely make proceeding on the current case schedule impossible or would result in a
 9              miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).
10          2. Public health guidance has impacted the ability of jurors, witnesses, counsel, and
11              Court staff to be present in the courtroom. Therefore, proceeding with the current trial
12              date would likely be impossible or would result in a miscarriage of justice. See 18
13              U.S.C. § 3161(h)(7)(B)(i).
14   Accordingly, the Court ORDERS:
15          1. The April 12, 2021 jury trial is CONTINUED until September 27, 2021 at 9:30 a.m.
16          2. The period from the date of this order until September 27, 2021 is an excludable time
17              period under 18 U.S.C. § 3161(h)(7)(A).
18          DATED this 22nd day of March 2021.




                                                           A
19

20

21
                                                           John C. Coughenour
22                                                         UNITED STATES DISTRICT JUDGE
23

24

25

26


     ORDER
     CR20-0111-JCC
     PAGE - 2
